E                      GENERAL
                        QF    EXAS




                    December 1.8, 1964


Honorable Paul B. Cox                  Opinion No. C- 366
County Attorney
Cherokee County                        Re:   Duty and authority of the
Rusk, Texas                                  County Court of Cherokee
                                             County under Sec. 82 of
                                             the Mental Health Code
Dear Mr. Cox:                                under the stated facts.
          Your letter requesting an opinion of this office reads
In part as follows:
         "I hand you herewith a copy of a letter
    dated November 18, 1964, addressed to the
    writer by the Honorable J. W. Chandler, County
    Judge of Cherokee County, Texas, and its attach-
    ment, being a letter dated November 16, 1964,
    from one F. M. Howell.      .Your attention is
    directed to Art. 5547-82; subparagraph (a) which
    reads as follows:
         "'Any patient, or his next friend on his
    behalf and with his consent, may petition the
    County Judge of the County in which the patient
    is hospitalized for re-examinationand hearing
    to determine whether the patient requires con-
    tinued hospitalizationas a mentally ill person.'
         II
          . . .
         "Now, the specific problem is this, Judge
    Chandler receives letters of the nature of the
    letter of Mr. Howell quite often and it raises
    a question as to whether or not such a letter
    would constitute a petition for re-examination,
    it having been directed to the Judge, but con-
    tains no formality of pleading and is not accom-
    panied by a deposit for court costs or a Pauper's
    Affidavit."


                              -1735-
                                                                1.,




Hon. Paul B. Cox, page 2 (c-366 )


          Rules of Civil Procedure, Rule 45,   provides:
          "Pleadingsin the district and county courts
     shall
               Be by petition and answer
          11 Consist of a statement in plain and
           t
     concise language of the plaintiff's cause of
     action or the defendant'sgrounds of defense.
     That an allegationbe evldentiaryor be of
     legal conclusion shall not be ground for ob-
     jection when fair notice to the opponent is
     given b the allegationsas a whole,
          d    Contain any other matter which may
     be required by any law or rule authorizing or
     regulating any particular action or defense.
          (d) Be In writing, signed by the party or
     his attorney, and be filed with the clerk.
          "All pleadings shall be so construed as to
     do substantialjustice."
         Rule 79 provides:
          'The petition shall state the names of the
     parties and their residences, If known, together
     with the contents prescribed in Rule 47 above."
         Rule 47 provides:
          "A pleading which sets forth a claim for
     relief, whether an original petition, counter-
     claim, cross claim or third party claim, shall
     contain
          (4 a short statement of the cause of
     action sufficientto give fair notice of the
     claim Involved, and
          (b) a demand for judgment for the relief
     to which the party deems himself entitled. . . .v
          The purpose of Article 5547-82,    .setforth above, Is
to provide a new~and less formal method by which a patient may
obtain a rehearing and examination. This Article provides a
protection against unjustified detention of a patient In a mental
hospital and promotes more frequent examinationsof patients.
Historical Comment on Article 5547-82. As to what constitutes
a petit%on referred to by Article 5547-82(a),    the Texas Rules of
Civil Procedure,more specificallythe particularrules set forth
above,requirea combinationof elements in specific as well as
general terms. Substantialcompliance with statutoryrequirements

                              -1736-
Hon. Paul B. Coxp page 3 (C-366)


as to the form and requisites of the plaintfffPs lnitfal pleading
is sufficient, 71 C.J.S, 160, @ 64.   Letters contafning those
requirementsset forth specificallyand #enerallysbythe above
quoted Rules are within the scope of the petition requirement
of Article 554~~82( a) D
          As to the petition letter of F. R. Howell, the petf-
tioner'a name, residence, and plea for relief are specifically
Included. Even though the facts a8 narrated by Mrp.Howell tend
to raise more than one cause of action, this does not invalidate
the letter as a petition, Colbert v, Dallas Joint Stock Land
Bank, 129 Tex. 235$ 102 S.W.28 1031 (1937) M     H   11     1
zrqestloned      his eanity status by the word~'"I"~ no,""&~~;,
          The Supreme Court fn Oliver v. Chapman, 15 Tex. 400
(1855); said at page 4038
          "Though, in our pleadings, specialtyand
     certainty'toevery reasonable intent, so'as to
     exclude all reasonable doubt as to the real grounds
     on which the party intends to base his rfght, are
     required, yet thfs doctrine has not been oarried
     to such a length as to require the statement of all
     those minute circumstanceswhich are but evidence
     of the right,"
          Within the purposes of Article 5547-82(a) as above aet
forth* Mr. HowellEs letter supplies sufficientbasis to afford
the County Judge reasonable o
matter placed In issue,
(Tex.Clv,App.,error ref,
S.W.2d 570 (Tex,Civ,App.
costs apply only to dlsmf
143.
          It Is our opinion that letters which contain sufffcfen%
Informationto satisfy requirementsof the Rules of Civil Pro-
cedure are petitions within Article 5547-82(a);however the deter-
mination of whether an fnformal letter fs sufffoientto satisfy
such requirementsIs in the sound discretion of the court.
                       SUMMARY
          Letters which contain sufffcfent information
     to satisfy requfremen%sof %he Rules of Civil Pro-
     cedure are petitfons within Article 5547-82(a);how-
     evep the determfnatfonof whether an informal letter
Hon. Paul B. Cox, page 4 (C-366)


     Is sufficientto Satisfy such requirementsis in
     the sound dlecretion of the court.
                                   Very truly yours,
                                   WAQOONER CARR
                                   Attorney General


                                   By:
                                      Gordon Ifouser
                                      Assistant
0H:nP:mlch
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Paul Phy
J, S. Bracewell
APPROVEDFORTHEATTORNEY     OH?ERAL
BY: Stanton Stone




                              4738-